Citation Nr: 1744739	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  08-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for post-operative lumbosacral spine disease (low back disability) to include a separate compensable rating for right lower extremity radiculopathy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 3, 2017. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In August 2010, February 2012, and June 2016 the Board remanded the appeal for additional development.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

During the pendency of the appeal for an increased rating for the low back disability, the RO granted the Veteran a separate rating for left lower extremity radiculopathy as well as granted a TDIU effective from May 3, 2017.  The Board finds that it has jurisdiction over these issues because they all stem from the Veteran's claim for an increased rating for his low back disability.  See 38 C.F.R. § 4.71a (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for a TDIU prior to May 3, 2017, and higher ratings for left and right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence shows that the Veteran's low back disability is manifested by adverse symptomatology that equates to forward flexion of the thoracolumbar spine of 30 degrees or less when taking into account his pain at all time during the pendency of the appeal.

2.  The evidence shows that the Veteran's low back disability causes at least mild incomplete paralysis of the sciatic nerve in the right lower extremity at all time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for the low back disability have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for at least a separate 10 percent rating for right lower extremity radiculopathy have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his low back disability is worse than rated and warrants an increased rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  They also claim that the Veteran meets the criteria for at least a separate compensable (10 percent) rating for right lower extremity radiculopathy.  Id.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a. Low Back

The Veteran's low back disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The General Rating Formula for Disease and Injuries of the Spine, provides that with or without such symptoms as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if there is forward flexion of the thoracolumbar spine of 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  And, a 50 percent rating is assigned if there is unfavorable ankylosis of the entire thoracolumbar spine.  

The Formula for Rating Intervertebral Disc Syndrome provides a 20 percent rating his adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

The Board notes that that the pain free flexion of the thoracolumbar spine after repetition was 70 degrees at the March 2006 VA examination; 85 degrees at the January 2007 VA examination, 70 degrees at the August 2008 VA examination, 55 degrees at the July 2009 VA examination, 60 degrees at the May 2013 VA examination, and 65 degrees at the May 2017 VA examination.  In addition, the March 2006 VA examiner reported that the Veteran had problems with no lodotic curve, tenderness, and lumbar muscle tightness.  Likewise, the August 2008 VA examiner reported that the Veteran had problems with no lodotic curve. Thereafter, the July 2009 VA examiner reported that the Veteran's low back disability caused muscle spasms, tenderness, lumbar muscle tightness, guarding of movement, and a semi-flexed gait.  Lastly, the May 2017 VA examiner observed that the Veteran had low back tenderness, muscle spasms, and reduced 4/5 strength in the hips, kneed, and ankles bilaterally.

With taking into account the Veteran's competent and credible complaints of pain as well as his other documented adverse symptomatology in accordance with 38 C.F.R. §§ 4.40, 4.45 as well as the Court's holding in DeLuca and Sharp v. Shulkin, 29 Vet. App. 26 (2017), as well as considering the impact of the medication that the Veteran uses to treat his back disability, the Board finds that the evidence shows that his back disability most closely approximates the criteria for a 40 percent rating for a low back disability is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for a 40 percent rating for his low back disability have been met at all times during the pendency of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242; Hart.  

However, the Board finds that a rating in excess of 40 percent is not warranted under 38 C.F.R. § 4.71a.  The Board has reached thus conclusion because the clinical records do not show evidence of spinal ankylosis and/or at least six weeks of physician ordered bed rest in any 12 month period during the pendency of the appeal.  In fact, the March 2006 and May 2017 VA examiners specifically opined that there was no ankylosis or physician ordered bedrest and these medical opinions are not contradicted by any other medical opinion of record.  In this regard, in the absence of ankylosis the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Lastly, the Board finds that any lay claims from the Veteran and his representative regarding low back ankylosis and/or a need for bedrest due to his low back disability lack probative value because these are medical opinions that they do not have the required training to make.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's service-connected low back disability at all times during the pendency of the appeal.  38 C.F.R. § 4.71a; Hart.

b. Right Lower Extremity Radiculopathy

Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability.  Therefore, the Board will next consider if he meets the criteria for a separate compensable rating for radiculopathy in either leg at any time during the pendency of the appeal. 

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 percent rating for mild incomplete paralysis of the sciatic nerve in either lower extremity.  A 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity.  And, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve. 

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The March 2006 VA examiner noted the Veteran's competent and credible report of having intermittent pain and numbness radiating into his right leg.  See Davidson.  Moreover, at the May 2017 VA examination the Veteran had reduced 4/5 strength in the hips, kneed, and ankles bilaterally and 1+ (Hypoactive) deep tendon reflexes in his knees and ankles bilaterally.  This examiner next opined that the Veteran had radicular pain or other signs or symptoms due to radiculopathy in the right lower extremity to include mild intermittent pain, paresthesia, and/or dysesthesia, and numbness.  The May 2017 VA examiner thereafter specifically opined that the Veteran had mild right sided radiculopathy.  

With taking into account the Veteran's competent and credible complaints as well as the documented adverse symptomatology seen at the May 2017 VA examination, the Board finds that the evidence, both positive and negative, as to whether he has at least mild incomplete paralysis of the sciatic nerve in the right lower extremity due to his low back disability is in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Board finds that the criteria for a separate 10 percent rating for right lower extremity radiculopathy has been met at all times during the pendency of the appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; Hart.  


ORDER

A 40 percent rating for the low back disability is granted at all times during the pendency of the appeal subject to the laws and regulations governing the award on monetary benefits. 

A separate 10 percent rating for right lower extremity radiculopathy is granted at all times during the pendency of the appeal subject to the laws and regulations governing the award on monetary benefits. 


REMAND

As to the claim for a TDIU prior to May 3, 2017, the Veteran testified at the hearing before the undersigned that, in substance, he stopped working on January 4, 2012, because of his service-connected disabilities and therefore his TDIU should be effective from that date.  The record, however, reflects that the Veteran earlier told his May 2013 VA examiner that, while he physically stopped working on January 4, 2012, he nonetheless continued to be employed and paid by his employer while his application for disability retirement was being processed.  Moreover, August 2013 letters from the Veteran's ex-employer noted that his application for disability retirement was approved.  

However, a review of the record on appeal does not reveal the effective date for his disability retirement.  Therefore, since the date of the Veteran's entitlement to a TDIU can be no earlier than the date of his disability retirement (see 38 C.F.R. § 4.16 (2016)), the Board finds that a remand to obtain this needed evidence is required.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

As to the claim for higher ratings for left and right lower extremity radiculopathy, the Board finds that a remand to provide the Veteran with a contemporaneous VA examination to ascertain the current severity of his disabilities is required.  See 38 U.S.C.A. § 5103A(d) (West 2014). 

While the appeal is in remand status any other outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining an authorization from the Veteran, obtain a statement from his ex-employer as to the effective date of his disability retirement.

2.  Associate with the claims file any of the Veteran's outstanding VA treatment records.  

3.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records. 

4.  Invite the Veteran to submit an updated VA Form 21-8940.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his bilateral lower extremity radiculopathy as well as when his service-connected disabilities prevented gainful employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

6.  Schedule the Veteran for an examination to determine the severity of his bilateral lower extremity radiculopathy.  After a review of the claims file and an examination of the Veteran, the examiner is to identify all pathology found to be present.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


